REASONS FOR ALLOWANCE
RE: Nicodemus et al.
1.	The following is an examiner’s statement of reasons for allowance:
Following a diligent search it was determined that the prior art neither teaches nor suggests the claimed methods. The closest prior art is Quest PharmaTech (Clinical Trials, 5/12/2012, IDS filed on 12/3/2019). Quest PharmaTech discloses a method of treating stage III-IV ovarian cancer patients, the method comprising administering intravenously to the patients chemotherapeutic drugs carboplatin (a platinum-based chemotherapy) and paclitaxel (a taxane) on the same day, every three weeks for six cycles, and administering the monoclonal antibody mAb-B43.13 to the patients concurrently during cycles 1, 3 and 5 of the six cycles of the chemotherapy, and finally administering mAb-B43.13 twelve weeks after cycle 5 (pages 3-4). Although Quest PharmaTech discloses that during cycles 1, 3, and 5, paclitaxel, carboplatin and mAb-B43.13 are administered on the same day, Quest PharmaTech does not teach that they are administered in the order of paclitaxel, carboplatin and mAb-B43.13. Applicant has shown that administration of paclitaxel (a taxane), carboplatin (a platinum-based chemotherapy) and mAb-B43.13 in this order on the same day provided unexpected results in the parent application no. 15/654,415 (now US Patent No. 10,537,636). 
The non-statutory double patenting rejection over US Patent No. 10,537,636 is withdrawn in view of applicant’s submission of a terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Applicant’s reply filed on 11/29/2021 is acknowledged and entered.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 







/HONG SANG/Primary Examiner, Art Unit 1643